DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/05/2020 and 12/16/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asao et al. (US 2016/0347354 A1).
Regarding claim 1, Asao teaches an on-vehicle brushless motor device, comprising: 
a brushless motor (fig 2) including a rotor (21) and a stator (22) which include a plurality of coils (2a, 2b) arranged around the rotor (21); and 
an electronic substrate (3) including a substrate body (3) provided with a through hole (holes for end coil 2d passing through) penetrating in the axial direction of the rotor (21) and arranged along a plane intersecting the axial direction on the side opposite to the output side of the brushless motor (2), and a terminal (2c) fixed on a surface of the substrate body (3) opposite to the rotor (21), 
a coil wire (2d) of the coil (2a, 2b) being inserted through the through hole and welded to the terminal (2c) on a side opposite to the rotor (21) with respect to the substrate body (para [0142]).

    PNG
    media_image1.png
    679
    572
    media_image1.png
    Greyscale

Regarding claim 10, Asao teaches the electronic substrate (3) includes a plurality of the terminals (2c), and the terminals (2c) are oriented in the same direction with respect to the substrate body (fig 2).
Regarding claim 11, Asao teaches a holder unit (50) including a connector terminal (1a) for connecting the electronic substrate (3) and an external device (fig 2) and a holder (50) disposed between the substrate body (3) and the brushless motor (2) to support the electronic board (3), wherein the electronic substrate (3) includes a third soldering portion for being connected to the connector terminal (1a).
Regarding claim 12, Asao teaches the holder (50) includes a guide hole (54) penetrating the holder in the axial direction and guiding the coil wire (2d) from the brushless motor (2) side to the through hole of the substrate body (3, fig 4b).
Regarding claim 15, Asao teaches a method of manufacturing an on-vehicle brushless motor device, comprising steps of 
arranging a substrate body (3) of an electronic substrate on a side opposite to an output side of a brushless motor (2) along a plane intersecting an axial direction of a rotor (21) of the brushless motor (2); 
passing a coil wire (2d) of a coil (2a) constituting a stator (22) of the brushless motor (2) through a through hole of the electronic substrate (3), and 
welding (para [0142]) the coil wire (2d) to a terminal (2c) fixed on a surface of the substrate body (3) opposite to the rotor (21) on a side opposite to the rotor (21) with respect to the electronic substrate (3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asao in view of Horizumi (US 2016/0336831 A1).
Regarding claim 13, Asao teaches the claimed invention as set forth in claim 12, except for the added limitation of the guide hole includes a tapered passage portion formed such that a hole diameter decreases as a distance from the rotor in the axial direction increases.
Horizumi teaches an electric motor having guide hole (21, fig 2) includes a tapered passage portion (22) formed such that a hole diameter decreases as a distance from the rotor (12) in the axial direction increases (fig 1) to support the coil terminals (para [0004]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Asao’s brushless motor with the guide hole includes a tapered passage portion formed such that a hole diameter decreases as a distance from the rotor in the axial direction increases as taught by Horizumi.  Doing so would support the coil terminals.
Regarding claim 14, Asao teaches the claimed invention as set forth in claim 12, except for the added limitation of the diameter of an opening end of the guide hole on the electronic substrate side is smaller than the diameter of the through hole.
Horizumi teaches an electric motor having the diameter of an opening end of the guide hole on the electronic substrate side is smaller than the diameter of the through hole (fig 2) to support the coil terminals.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Asao’s brushless motor with the diameter of an opening end of the guide hole on the electronic substrate side is smaller than the diameter of the through hole as taught by Horizumi.  Doing so would support the coil terminals.
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show an on-vehicle brushless motor device comprising, inter alia, a first slit extending along a first direction included in the plane is formed in the terminal, the terminal includes a first terminal portion provided on one side and a second terminal portion provided on the other side with the first slit interposed therebetween, a third terminal portion connecting the first terminal portion and the second terminal portion, and a protruding portion provided to protrude from the second terminal portion to the opposite side to the rotor in the axial direction, the protruding portion is welded to the coil wire, and the first terminal portion is connected to the substrate body via a first soldering portion as recited in claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masuzawa et al. (US 2012/0307476 A1) teaches power terminals of power modules are magnetically coupled to power-output terminals and power-input terminals. A heat sink has parallel surfaces, which are in parallel to the power modules and the power terminals. A magnetic field, which is generated by electric current flowing through switching devices and the power terminals, is cancelled by a magnetic field, which is generated by eddy current flowing in the heat sink.
Yamasaki et al. (US 9088195 B2) teaches a heat sink of a drive apparatus includes a heat receiving surface located in a rising direction from an end surface wall of a motor case formed in an axial direction of the motor case. A power module is arranged along the heat receiving surface of the heat sink. A control circuit substrate includes a control circuit for controlling driving of a motor and is electrically connected to the power module. A power circuit substrate is supplied with currents supplied to winding wires, and is electrically connected to the power module. In the drive apparatus, the motor case, the control circuit substrate, the power module and the power wiring part are arranged in this order in an axial direction. The power module is arranged longitudinally relative to the end surface wall in the axial direction of the motor case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834